On October 20, 2004, the defendant was sentenced to Ten (10) years in the Montana State Prison, for the offense of Partner or Family Member Assault, a felony.
On March 8, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Matthew Stevenson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the majority decision of the Sentence Review Division that the sentence shall be amended to Ten (10) years in the Montana State Prison, with Eight (8) years suspended. The terms and conditions shall remain as imposed in the October 20, 2004 judgment.
The reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive, in that the violation that provided the basis for the revocation is of the nature that would not justify the full ten years.
Done in open Court this 8th day of March, 2005.
DATED this 31st day of March, 2005.
Member, Hon. John Whelan and Member, Hon. Randal Spaulding.